internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to plr-114244-99 cc intl b04 date date number release date ust fa fbu sec_1 fbu sec_2 fbu sec_3 fh1 fh2 fh3 plr-114244-99 us individual individual country x country y country z year business aa business bb date business cc business dd year date dollar_figurex dollar_figure dear this is in reply to your letter dated date requesting rulings under sec_1_367_a_-3 that based on your representations the exchange of shares by u s persons will qualify for an exception to the general_rule of sec_367 of the internal_revenue_code_of_1986 as amended the code additional information was provided in letters dated date date date and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-114244-99 the material submitted in support of the request for the rulings it is subject_to verification on examination ust is a domestic_corporation incorporated in delaware in year ust is the common parent of an affiliated_group_of_corporations which files a consolidated federal_income_tax return ust is engaged in businesses aa bb and cc ust owns a canadian subsidiary engaged in the related business bb ust has issued and outstanding shares of common_stock which are widely held and publicly traded on a u s stock exchange ust has compensatory stock_options held by officers employees and directors of ust to acquire additional shares of ust common_stock ust also has notes outstanding which are convertible into ust common_stock certain outstanding shares of the canadian subsidiary are also exchangeable for ust common_stock fbu sec_1 fbu sec_2 and fbu sec_3 hereinafter called the companies are country x limited_liability companies principally engaged directly or through qualified subsidiaries in business dd business dd has been conducted by one or more of the companies or their qualified subsidiaries since year the companies are part of an affiliated_group of country x corporations privately owned directly or indirectly by individual and individual and members of their family herein after referred to as the family all of whom are citizens of country y specifically fbu sec_2 is wholly owned by fh1 a country x corporation wholly owned by the family fbu sec_3 is wholly owned by fh2 a country x limited_liability_company wholly owned by the family fbu sec_1 is owned percent in common_stock by fh1 and percent in preferred_stock by fh3 a country x subsidiary indirectly owned by us a domestic_corporation fh3 also holds options to acquire stock of fbu sec_1 country x and country y are countries that have a comprehensive_income_tax_treaty with the united_states on date ust entered into an agreement and plan_of_reorganization with fh1 and the companies referred to as the merger agreement the merger agreement which was amended on date provides for the following transactions to occur before the acquisition of ust stock in the sec_367 exchange fh1 will contribute all of the common_stock of fbu sec_1 representing equity and all of its stock in fbu sec_2 to fa a recently formed country z subsidiary of fh1 fh2 will contribute all of the stock of fbu sec_3 to fa and fh1 and fh2 will contribute all of the stock of fa to a newly formed country x corporation holdco in exchange for all of the stock of holdco pursuant to a separate agreement between fh3 and fh1 and affiliates plr-114244-99 fh3 will surrender its options to purchase fbu sec_1 stock in exchange for a debenture of fa and fh3 will exchange its preferred_stock in fbu sec_1 representing equity for a debenture in holdco which will be convertible into stock of fa or holdco as a result of these steps fh1 and fh2 will own all of holdco which will own all of fa which will in turn own all of the stock of the companies fh3 will own a straight debenture in fa and a convertible debenture in holdco pursuant to the merger agreement fa has organized a wholly-owned domestic sub merger sub ust will merge into merger sub under delaware law with the shareholders of ust receiving fa stock and or cash taxpayer represents that the acquisition of ust stock by fa will constitute a forward_triangular_merger described in sec_368 and a d of the code on the same day as the merger fa will make an initial_public_offering ipo of approximately percent of its stock and list the stock on certain exchanges in country x and in the united_states pursuant to the forward_triangular_merger each ust shareholder will receive cash and or fa stock with a total value of dollar_figurex per share of ust stock surrendered in the aggregate ust shareholders will receive to of the merger consideration in cash and to in fa stock each shareholder will be able to elect fa stock cash or some combination of the two adjustments will be made to what shareholders receive if the aggregate range of cash and stock that the shareholders receive is not met in applying the percentages above dissenters will be assumed to receive all cash in the amount of dollar_figurex per share of ust stock in the merger under the merger agreement ust’s compensatory stock_options and convertible notes currently convertible into ust stock will be convertible into fa stock the shares of the canadian subsidiary currently exchangeable into ust stock will become exchangeable for fa stock and or cash in the merger subject_to the same shareholder elections and aggregate stock cash limitations as apply to ust stock the exchange of ust common_stock for fa shares by u s persons is subject_to sec_367 of the code which provides that the transfer of appreciated_property including stock by a u_s_person to a foreign_corporation in a transaction that would otherwise qualify as a nonrecognition exchange is treated as a taxable transfer unless an exception applies in the case of a sec_367 transaction in which a u_s_person transfers domestic stock to a foreign_corporation the u s transferor will qualify for nonrecognition treatment only if the requirements of sec_1_367_a_-3 are satisfied among the sec_1_367_a_-3 requirements is the requirement that the u s target company satisfy the reporting requirements of sec_1 a - c and the requirement that each u s transferor who is a 5-percent_shareholder of the transferee foreign_corporation immediately_after_the_exchange enter into a 5-year gain_recognition_agreement as provided in sec_1_367_a_-8 the taxpayer represents that plr-114244-99 ust as the u s target company will satisfy the reporting requirements of sec_1 a - c the remaining sec_1_367_a_-3 requirements are as follows a u s persons transferring u s target stock must receive in the aggregate 50-percent or less of both the total voting power and total value of the stock in the transferee foreign_corporation taking into account the attribution_rules of sec_318 of the code as modified by the rules of sec_958 of the code the taxpayer represents that u s transferors of ust stock will receive in the aggregate actually or constructively 50-percent or less of both the total voting power and total value of the stock in fa in the merger the taxpayer also represents that the 50-percent threshold will be satisfied even if all the stock_options convertible notes and exchangeable_shares in the canadian subsidiary were subject_to sec_1_367_a_-3 and treated as exercised and exchanged for fa stock in the merger b u s persons who are officers or directors of the u s target_corporation or who are 5-percent shareholders of the u s target_corporation must own in the aggregate 50-percent or less of each of the total voting power and the total value of the stock of the transferee foreign_corporation immediately_after_the_exchange of the u s target stock taking into account the attribution_rules of sec_318 as modified by the rules of sec_958 the taxpayer represents that u s persons who are officers directors or 5-percent target shareholders of ust will own in the aggregate actually or constructively 50-percent or less of each of the total voting power and total value of the stock of fa immediately after the ust exchange the taxpayer also represents to the best of its knowledge that no officers directors or 5-percent target shareholders of ust intend to purchase fa shares in the ipo so as to own in the aggregate more than 50-percent of the total voting power or total value of fa after the merger c the active trade_or_business test of sec_1_367_a_-3 must be satisfied the three elements of the active trade_or_business test are discussed below the first element of the active trade_or_business test provides that the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership as defined under sec_1_367_a_-3 and viii must have been engaged in the active_conduct_of_a_trade_or_business outside the united_states within the meaning of sec_1_367_a_-2t b and for the entire 36-month period immediately preceding the exchange of u s target stock sec_1_367_a_-2t b refers to sec_1_954-2 which has been withdrawn and superceded with sec_1_954-2 in determining whether an enterprise that produces rental income is engaged in the active_conduct_of_a_trade_or_business the taxpayer represents that as qualified subsidiaries of fa one or more of the plr-114244-99 companies or their respective qualified subsidiaries will have been engaged in business dd for the entire 36-month period preceding the merger since the companies’ business dd produces rental income it is subject_to the requirements of sec_1_954-2 to determine whether it is an active trade_or_business the taxpayers believe that the rental income of business dd qualifies as an active trade_or_business under sec_1_954-2 of one or more of the companies or their qualified subsidiaries because the rental income is derived from property which is leased as a result of marketing functions by each such company through its own officers or employees located in a foreign_country and each such entity maintains and operates an organization in such country which is regularly engaged in the business of marketing and servicing the leased property and which is substantial in relation to the amount of rents derived from the leasing of such property see sec_1_954-2 an organization in a foreign_country is substantial in relation to the amount of rents based on all of the facts and circumstances based on the description of business dd as represented to by the taxpayers it is determined that business dd entails significant marketing and servicing of leased property and is in the nature of an active trade_or_business as contemplated by sec_1_367_a_-3 the second element of the active trade_or_business test provides that at the time of the exchange neither the transferors nor the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership engaged in the active trade_or_business will have the intention to substantially dispose_of or discontinue such trade_or_business the taxpayer represents that neither the shareholders of ust nor fa including fa’s qualified subsidiaries have an intention to substantially dispose_of or discontinue such active trade_or_business the third element of the active trade_or_business test is the substantiality test as defined in sec_1_367_a_-3 under the substantiality test the transferee foreign_corporation must be equal or greater in value than the u s target_corporation at the time of the ust stock transfer see sec_1_367_a_-3 the substantiality test contemplates the valuation of corporations according to their market capitalization in this case however the acquiring_corporation fa is a privately held corporation the parties intend to value fa stock according to the value the underwriters ascribe to the stock for purposes of the ipo the price of fa stock offered in the ipo will be determined by underwriters two to four business days before the ipo and merger the merger agreement provides as a condition that the merger will not occur unless the underwriter values fa as being larger than ust it is anticipated that fa stock will be fully subscribed to by investors at the time of the ipo it is also anticipated that pursuant to industry practice the underwriters will have a firm commitment to purchase all the shares offered in the ipo and that the underwriters will not offer the stock in the ipo unless arrangements have been made to resell all of the ipo shares at the ipo price plr-114244-99 thus at the beginning of the day in which the merger and ipo occur the value of fa will exceed the value of ust the taxpayer is concerned however that if the price of fa declines in market trading during the day the value of fa might not exceed the value of ust at the close of the day if ust is valued by the consideration received by ust shareholders ie cash and fa stock the presence of the cash component might cause the value of ust to be greater than fa if the value of fa stock declines enough thus there is uncertainty as to whether the substantiality test will be satisfied on the closing date of the merger the taxpayer proposes and we hold that for purposes of valuing fa and ust under the substantiality test the value of fa stock will be determined by the underwriters two to four business days before the date of the ipo and merger and the merger will satisfy the substantiality test if the aggregate value of fa stock in the hands of the original fa shareholders determined before the merger and ipo is equal to or greater than the sum of cash and fa stock issued to ust shareholders pursuant to the merger for purposes of the substantiality test the value of fa as determined by the ipo price of its stock would have to be discounted or reduced by the amount of certain prohibited_assets acquired outside the ordinary course of business by fa or any of its qualified subsidiaries within the 36-month period preceding the exchange as provided in sec_1_367_a_-3 commonly referred to as the stuffing rule the taxpayers represent that for purposes of the stuffing rule in sec_1_367_a_-3 the fair_market_value of fa including the value of stock of any qualified_subsidiary of fa and the value of an interest in any qualified_partnership will not include the fair_market_value of any asset acquired by fa a qualified_subsidiary or a qualified_partnership outside the ordinary course of business within the 36-month period preceding the merger for the principal purpose of satisfying the substantiality test of sec_1_367_a_-3 also for purposes of this fair_market_value representation the taxpayers represent that the fair_market_value of fa including the value of stock in any qualified_subsidiary or an interest in any qualified_partnership will include assets producing or held for the production of passive_income as defined in sec_1297 formerly sec_1296 which assets were acquired outside the ordinary course of business within the month period preceding the ust stock exchange only to the extent such assets were acquired in a transaction or series of related transactions which was not undertaken for a purpose of satisfying the substantiality test of sec_1_367_a_-3 the taxpayer requests a ruling under sec_1_367_a_-3 that there will be substantial compliance with the active trade_or_business test notwithstanding that fa’s value might be less than ust’s value during the closing date of the merger and notwithstanding that the stuffing rule as described in sec_1_367_a_-3 may not be met due to the acquisition by fa’s qualified subsidiaries of certain passive_assets not undertaken for a purpose of satisfying the substantiality test plr-114244-99 under sec_1_367_a_-3 the service may in limited circumstances issue a private_letter_ruling to permit the taxpayer to qualify for an exception to sec_367 if the taxpayer is unable to satisfy all of the requirements of the active trade_or_business test but is in substantial compliance with such test and meets all of the other requirements of sec_1_367_a_-3 based solely on the information submitted and the representations set forth above it is held as follows the transfer of the ust shares by u s persons in exchange for shares of fa will qualify for an exception to sec_367 sec_1_367_a_-3 and sec_1 a - c any u_s_person transferring ust shares who is a 5-percent transferee shareholder as defined in sec_1_367_a_-3 will qualify for the exception to sec_367 only upon entering into a 5-year gain_recognition_agreement pursuant to sec_1_367_a_-8 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion was requested and none is expressed as to whether the ust stock exchange qualifies as a reorganization within the meaning of sec_368 of the code by virtue of sec_368 of the code also no opinion is expressed as to whether the exchangeable_shares should be classified as stock of the canadian corporation or stock of ust a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative philip l tretiak sincerely senior technical reviewer branch office of associate chief_counsel international cc
